In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00089-CV
        ______________________________



                   IN RE:
           EDWARD ELLIOTT BRYANT




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

        Edward Elliott Bryant has filed a petition for writ of mandamus in which he asks this Court

to order the court reporter for the 208th Judicial District Court of Harris County, Texas, to provide

him with a complete reporter's record so that he can adequately raise a habeas corpus claim.

        This Court has jurisdiction to issue a writ of mandamus against "a judge of a district or

county court in the court of appeals district." TEX . GOV 'T CODE ANN . § 22.221(b) (Vernon 2004).

        We cannot address Bryant's petition for writ of mandamus for two reasons. First, Harris

County is not within our appellate district, and we have no mandamus authority (except in very

specific situations which have not been alleged to exist here) over entities outside our district. Harris

County is not within the territorial jurisdiction of this court. TEX . GOV 'T CODE ANN . § 22.201(g)

(Vernon Supp. 2008). Thus, we have no jurisdiction over the petition for writ of mandamus.

        Second, we do not have mandamus authority over court reporters. As set out above, our

mandamus authority is provided by statute, and is limited to certain categories of judicial officials,

not including court reporters. Again, there are some limited exceptions to that general rule, but again,

they do not apply here. Even if we had jurisdiction to issue a writ of mandamus, we have no

authority in this situation to provide the requested relief.




                                                   2
      The petition for writ of mandamus is denied.




                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:     August 18, 2008
Date Decided:       August 19, 2008




                                             3